Title: To Alexander Hamilton from Joseph Brock, 24 December 1799
From: Brock, Joseph
To: Hamilton, Alexander


          
            Sir
            Fredericksbg. Virginia 24th Decr. 1799.
          
          I Herewith inclose you the report of the Detatchment of the 4th. Regimt. under my command, near Stanton for the month of november, a private of Capt. Devins Comy. Confin’d for desertion will require orders for a Genl. Court martial, Capt. Gibson will be a proper officer, to preside.
          The Detatchment Suffers much, for Winter clothing insomuch that they have been Obliged to purchase, overalls at their own Expence
          I hope this inconveniance may Soon by remedyed
          I have the Honor To be Sir your Ob Servt.
          
            Jo Brock. Capt.
            Comg.
          
        